Citation Nr: 0942526	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  04-27 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, to include as secondary to service-
connected temporomandibular joint dysfunction.

2.  Entitlement to service connection for worn teeth, to 
include as secondary to service-connected temporomandibular 
joint dysfunction.

3.  Entitlement to service connection for facial pain, to 
include as secondary to service-connected temporomandibular 
joint dysfunction.

4.  Entitlement to service connection for ear aches, to 
include as secondary to service-connected temporomandibular 
joint dysfunction.

5.  Entitlement to service connection for a neck and upper 
back disorder with degenerative joint disease, to include as 
secondary to service-connected temporomandibular joint 
dysfunction.

6.  Entitlement to service connection for tinnitus, to 
include as secondary to service-connected temporomandibular 
joint dysfunction.

7.  Entitlement to service connection for vision impairment, 
to include as secondary to service-connected 
temporomandibular joint dysfunction.

8.  Entitlement to service connection for dizziness, to 
include as secondary to service-connected temporomandibular 
joint dysfunction.

9.  Entitlement to service connection for a left shoulder 
disorder, to include as secondary to service-connected 
temporomandibular joint dysfunction.

10.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to service-connected 
temporomandibular joint dysfunction.

11.  Entitlement to service connection for headaches, to 
include as secondary to service-connected temporomandibular 
joint dysfunction.

12.  Entitlement to service connection for a respiratory 
disorder.

13.  Entitlement to an initial compensable disability rating 
for temporomandibular joint dysfunction prior to July 16, 
1994.

14.  Entitlement to a disability rating greater than 20 
percent for temporomandibular joint dysfunction prior to 
November 16, 2001.

15.  Entitlement to a disability rating greater than 30 
percent for temporomandibular joint dysfunction prior to 
January 28, 2004.

16.  Entitlement to a disability rating greater than 20 
percent for temporomandibular joint dysfunction from January 
28, 2004.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from January 1977 to January 
1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO), in Atlanta, Georgia.  

In November 2008, the Veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided while 
at the RO.  A transcript of the hearing has been associated 
with the claims file.

The Board notes that during the November 2008 hearing, the 
Veteran indicated that he wished to withdraw the issue of 
service connection for a respiratory disorder as secondary to 
the service-connected temporomandibular joint dysfunction.  
The issue of entitlement on a direct basis remains on appeal 
as set forth above.

The Veteran presently seeks to reopen a claim of service 
connection for bilateral hearing loss, last denied in October 
1982.  The Veteran did not appeal that decision, and in order 
for VA to review the merits of the claim, the Veteran must 
submit new and material evidence.  The  Board is required to 
address this issue despite the RO's findings.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issue 
has been captioned as set forth above.

The issues of service connection for worn teeth, facial pain, 
ear aches, a neck and upper back disorder, left shoulder 
disorder, dizziness, a psychiatric disorder, and headaches, 
each to include as secondary to the temporomandibular joint 
dysfunction; service connection for a respiratory disorder; 
and a disability rating greater than 20 percent for 
temporomandibular joint dysfunction from January 28, 2004, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied 
by the RO in a rating decision dated in October 1982, and the 
Veteran did not perfect a substantive appeal.

2.  Evidence submitted since the October 1982 RO decision 
denying entitlement to service connection for bilateral 
hearing loss is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  Resolving all doubt in the Veteran's favor, bilateral 
hearing loss had its onset in service.

4.  Resolving all doubt in the Veteran's favor, tinnitus had 
its onset in service.

5.  The evidence of record does not show that the Veteran has 
a current vision disorder that is etiologically related to 
his period of active service.

6.  Prior to July 16, 1994, the Veteran's temporomandibular 
joint dysfunction is manifested by pain with normal range of 
motion.

7.  From July 16, 1994, to November 15, 2001, the Veteran's 
temporomandibular joint dysfunction is manifested by pain, 
popping on opening, and inter-incisal range of motion of 25 
millimeters.

8.  From November 16, 2001, to January 27, 2004, the 
Veteran's temporomandibular joint dysfunction is manifested 
by pain and inter-incisal range of motion of 18 to 19 
millimeters.


CONCLUSIONS OF LAW

1.  The October 1982 rating decision that denied the 
Veteran's claim of service connection for bilateral hearing 
loss is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (1998).

2.  The additional evidence received since the October 1982 
rating decision by the RO, denying the Veteran's claim of 
service connection for bilateral hearing loss, is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).

3. The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

4.  The criteria for entitlement to service connection for 
tinnitus have been met. 38 U.S.C.A. §§ 1131, 5103, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

5.  The criteria for service connection for a vision disorder 
have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2009).

6.  The criteria for an initial compensable disability rating 
for temporomandibular joint dysfunction, prior to July 16, 
1994, are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.40, 4.45, 4.150, Diagnostic Code 9905 
(2009).

7.  The criteria for a disability rating greater than 20 
percent for temporomandibular joint dysfunction, from July 
16, 1994, to November 15, 2001, are not met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.40, 4.45, 4.150, 
Diagnostic Code 9905 (2009).

8.  The criteria for a disability rating greater than 30 
percent for temporomandibular joint dysfunction, from 
November 15, 2001, to January 28, 2004, are not met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.40, 
4.45, 4.150, Diagnostic Code 9905 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any errors in notice 
required under the VCAA should be presumed to be prejudicial 
to the claimant unless VA shows that the error did not affect 
the essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA 
bore the burden of proving that such an error did not cause 
harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S. Ct. 
1696 (2009), the United States Supreme Court (Supreme Court) 
held that the Federal Circuit's blanket presumption of 
prejudicial error in all cases imposed an unreasonable 
evidentiary burden upon VA.  Rather, the Supreme Court 
suggested that determinations concerning prejudicial error 
and harmless error should be made on a case-by-case basis.  
Id.  As such, in conformance with the precedents set forth 
above, on appellate review the Board must consider, on a 
case-by-case basis, whether any potential VCAA notice errors 
are prejudicial to the claimant. 

By letters dated in November 2003, February 2005, September 
2005, April 2007, and October 2008, the Veteran was notified 
of the information and evidence necessary to substantiate his 
claims.  VA told the Veteran what information he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that VA has satisfied the requirements of the VCAA.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  As the Board is 
taking favorable action as to the claim to reopen for service 
connection for bilateral hearing loss, any deficient notice 
for that claim is not prejudicial to the Veteran.

With respect to the Dingess notice requirements, requisite 
notice was provided to the Veteran in the April 2007 
correspondence referenced above.

With respect to the claim for an increased initial disability 
rating for the service-connected temporomandibular joint 
dysfunction, the Veteran was provided with VCAA notice prior 
to the initial adjudication of his claim for service 
connection. Thereafter, following the award of service 
connection and subsequent to the Veteran's request for a 
higher disability rating, in October 2008, he was provided 
notice which was compliant with 38 U.S.C.A. § 5103.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's available service 
treatment records, VA medical records, and private medical 
treatment records have been obtained.  The Veteran has been 
medically evaluated in conjunction with his claims.  Thus, 
the duties to notify and assist have been met,  and no 
further action is necessary under the mandates of the VCAA.    

Service Connection

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2009).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Congenital or developmental defects, and refractive error of 
the eye, are not considered to be diseases or injuries within 
the meaning of VA laws governing the award of service 
connection for diseases and injuries related to service.  38 
C.F.R. § 3.303 (2009).  However, the VA General Counsel has 
rendered a legal opinion which holds that service connection 
may be granted for hereditary diseases, such as retinitis 
pigmentosa, which either first manifested during service or 
which pre-existed service and progressed at an abnormally 
high rate, presumably due to aggravation or a superimposed 
injury during service.  VAOPGCPREC 82-90 (July 18, 1990).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 
Vet. App. 439 (1995).

After determining that all relevant evidence has been 
obtained, the Board must then assess the credibility and 
probative value of proffered evidence of record as a whole.  
See 38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 
3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

Bilateral hearing loss

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of the laws administered by VA when 
the threshold level in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.  The failure to meet 
these criteria at the time of the Veteran's separation from 
active service is not necessarily a bar to service connection 
for hearing loss disability.  A claimant may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is causally related to service.  See 38 C.F.R. § 3.303(d); 
see also Hensley v. Brown, 5 Vet. App. 155, 160 (1993); Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995).

The threshold for normal hearing is from 0 to 20 decibels and 
the higher threshold levels indicate some degree of hearing 
loss.  Hensely, 5 Vet. App. at 157.  The criteria of 38 
C.F.R. § 3.385 operates only to establish when a hearing loss 
can be service connected.  Hensely, 5 Vet. App. at 159.  It 
was also found that, regardless of when the criteria of 38 
C.F.R. § 3.385 are met, a determination must be made as to 
whether the hearing loss was incurred in or aggravated by 
service.

The Veteran is seeking service connection for bilateral 
hearing loss.  Because he did not submit a notice of 
disagreement to the October 1982 rating decision denying 
service connection for bilateral hearing loss, that 
determination became final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302.  However, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

As defined by the regulation in effect when the Veteran filed 
his application to reopen his claim, new and material 
evidence meant evidence not previously submitted to agency 
decision makers, which bore directly and substantially upon 
the specific matter under consideration, which was neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

There was no requirement, however, that in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, created a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).  Instead, the Federal Circuit, reviewing the 
history of former section 38 C.F.R. § 3.156(a), including 
comments by the Secretary submitted at the time the 
regulation was proposed, concluded that the definition 
emphasized the importance of a complete record rather than a 
showing that the evidence would warrant a revision of a 
previous decision.  Id. at 1363.

In this regard, the amendment to 38 C.F.R. § 3.156(a), was 
effective August 29, 2001. 66 Fed. Reg. 45,620, 45,629.  The 
amended definition of new and material evidence, codified at 
38 C.F.R. § 3.156(a), is not liberalizing and applies only to 
claims to reopen a finally decided claim received on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does not 
apply to the Veteran's claim to reopen because the Veteran 
filed it at the RO in prior to August 29, 2001.

In a decision of the RO dated in October 1982, the Veteran's 
claim of entitlement to service connection for bilateral 
hearing loss was denied.  At the time of this decision, the 
medical evidence of record included the Veteran's service 
medical records and post-service VA treatment records dated 
in July 1982 and August 1982.

A report of medical examination dated in December 1976 shows 
that at the time of the Veteran's entrance into service 
clinical evaluation of the ears was normal.  Audiological 
evaluation revealed pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
15
LEFT
15
5
10
10
15

In the associated report of medical history, the Veteran 
indicated that he had never had hearing loss.

A report of medical examination dated in December 1978 shows 
that clinical evaluation of the ears was not noted to be 
abnormal.  Audiological evaluation revealed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
5
LEFT
10
0
0
10
10

Hearing Conservation Data reports dated in November 1978, 
December 1979, August 1980, January 1981, and September 1981 
show that the Veteran was said to have been exposed to 
aircraft noise, jet engines, and hammers while working on the 
flight line and in shops as an aircraft fuel systems 
repairman.

A chronological record of medical care dated in September 
1981 shows that the Veteran was said to have received an 
annual audiogram which showed a shift.  Audiological 
evaluation revealed pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
20
LEFT
10
5
0
10
5

He was to return for a 15 hour noise-free audio.  Results of 
the 15 hour noise-free audio one week later showed no shifts.  
Audiological evaluation revealed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
20
LEFT
5
5
0
10
25

A report of medical examination dated in November 1981 shows 
that at the time of the Veteran's separation from service 
clinical evaluation of the ears was normal.  Audiological 
evaluation revealed pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
15
LEFT
15
5
5
0
25

In the associated report of medical history, the Veteran did 
not indicate that he ever had ear trouble, but did annotate 
that he had experienced hearing loss.  It was noted that he 
had experienced a mild threshold shift in the high 
frequencies of the right ear in October 1981.  Hearing test 
on that day was said to be within normal limits.

Subsequent to service, a VA audiogram dated in August 1982 
shows audiological evaluation revealed pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
30
LEFT
5
5
5
15
25

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.

The RO in October 1982 determined that the Veteran did not 
meet the criteria for bilateral hearing loss per VA standards 
at frequencies 500 through 4000, thus, the Veteran's claim 
was denied.  The Veteran did not appeal this decision, 
therefore, it became final.

In May 1998, the RO received additional evidence from the 
Veteran which was construed as a claim to reopen his 
previously denied claim of service connection for bilateral 
hearing loss.  In support of his claim, the Veteran submitted 
copies of the aforestated service treatment records and post-
service VA treatment records.

In addition, the Veteran has submitted a private medical 
record from T. W. H., M.D., dated in October 1999 which shows 
that he was said to have impaired hearing due to excessive 
noise exposure in service.  Audiological evaluation revealed 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
10
40
LEFT
10
10
5
30
35

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  

A VA audio examination report dated in April 2000 shows that 
the Veteran reported a history of bilateral hearing loss as 
set forth above.  Audiological evaluation revealed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
35
LEFT
5
5
15
30
40

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  The examiner concluded that the 
Veteran's audiometric configuration was consistent with, but 
could not be specifically attributed to hazardous noise 
exposure such as described by the Veteran. 

A private medical record from C. G. W., D.D.S., M.S., dated 
in November 2005 shows that the Veteran's bilateral hearing 
loss could not be specifically attributed to his 
temporomandibular joint dysfunction since it could be related 
to a variety of other causes.

A private medical record from S. W., D.M.D., dated in March 
2006 shows that it was indicated that the Veteran was said to 
have been diagnosed with temporomandibular joint, and that 
loss of hearing was as likely as not associated with 
temporomandibular joint.

The Board finds that the evidence of record since the October 
1982 RO rating decision which denied service connection for 
bilateral hearing loss has shown that the Veteran has been 
diagnosed with a hearing loss disability in each ear. 
Additionally, the Veteran's testimony, coupled with the VA 
and private medical records, in which a history of acoustic 
trauma in service is reiterated, are consistent with duties 
typical of an aircraft mechanic working on a flight line and 
in a shop.  This evidence bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and by itself or in connection with 
the evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the Veteran's claim of service connection for bilateral 
hearing loss.  Having determined that new and material 
evidence has been added to the record, the Veteran's claim of 
service connection for bilateral hearing loss is reopened.

In reopening the Veteran's claim of service connection for 
bilateral hearing loss, the Board must now adjudicate the 
issue on the merits.  As indicated above, service connection 
requires medical evidence of a current disability; medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson, 12 Vet. 
App. at 253.  Additionally, impaired hearing is considered a 
disability when the threshold level in any of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or 
greater; or the thresholds for at least three of these 
frequencies are 26 decibels or greater; or speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.

After a careful review of the evidence of record, the Board 
finds that the evidence shows that the Veteran was exposed to 
acoustic trauma of aircraft engine noise during his period of 
active service.

Although there is no evidence of any bilateral hearing loss 
disability during service, the post-service medical evidence 
of record shows a current bilateral hearing loss disability.  
In this regard, the October 1999 audiology report from T. W. 
H., M.D., shows a 40 decibel auditory threshold at a 
frequency of 4000 Hertz of the right ear; and the April 2000 
VA audiology report shows a 40 decibel auditory threshold at 
a frequency of 4000 Hertz of the left ear.  In addition, the 
VA examiner concluded that the Veteran's audiometric 
configuration was consistent with, but could not be 
specifically attributed to, hazardous noise exposure such as 
described by the Veteran.  As such, the Board can conclude 
that evidence is at the very least in equipoise that the 
Veteran's current bilateral hearing loss disability is the 
result of noise exposure during his period of active service.  
Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter, the benefit of the doubt in 
resolving the issue is given to the claimant.  38 U.S.C.A. § 
5107.  For these reasons, the Board finds that the Veteran's 
bilateral hearing loss disability was incurred in service, 
and his claim for service connection for bilateral hearing 
loss is granted.

Tinnitus

The Veteran asserts that he has tinnitus in both ears that is 
manifested as a result of his period of active service, to 
include as secondary to his service-connected 
temporomandibular joint dysfunction.  During his November 
2008 hearing, the Veteran described having constant ringing 
in the ears that began during his service in the Air Force, 
during which he worked around aircraft while on the flight 
line.  He added that following service, he worked in a mobile 
home manufacturing plant, followed by 18 years at Wal-Mart.  
He indicated that while in service, he did wear ear plugs.

A report of medical examination dated in December 1976 shows 
that at the time of the Veteran's entrance into service 
clinical evaluation of the ears was normal.  In the 
associated report of medical history, the Veteran indicated 
that he had never had ear trouble.

A report of medical examination dated in December 1978 shows 
that clinical evaluation of the ears was not noted to be 
abnormal.

Hearing Conservation Data reports dated in November 1978, 
December 1979, and August 1980 show that the Veteran was said 
to have been exposed to noise while working on the flight 
line and in shops as an aircraft fuel systems repairman.

A Hearing Conservation Data report dated in January 1981 
shows that the Veteran was said to have been exposed to 
aircraft noise while working on the flight line and in shops.

A Hearing Conservation Data report dated in September 1981 
shows that the Veteran was said to have been exposed to jet 
engines and hammers while working on the flight line and in 
shops.

A chronological record of medical care dated in September 
1981 shows that the Veteran was said to have received an 
annual audiogram which showed a shift.  He was to return for 
a 15 hour noise-free audio.  Results of the 15 hour noise-
free audio one week later showed no shifts.

A report of medical examination dated in November 1981 shows 
that at the time of the Veteran's separation from service 
clinical evaluation of the ears was normal.  In the 
associated report of medical history, the Veteran did not 
indicate that he ever had ear trouble, but did annotate that 
he had experienced hearing loss.  It was noted that he had 
experienced a mild threshold shift in the high frequencies of 
the right ear in October 1981.  Hearing test on that day was 
within normal limits.

Subsequent to service, a VA consultation report dated in July 
1982 shows that the Veteran reported a one year history of 
feeling fullness, stuffiness, and numbness in the right ear, 
however, he declined having any tinnitus.

A private medical record from T. W. H., M.D., dated in 
October 1999 shows that the Veteran was said to have impaired 
hearing due to excessive noise exposure in service.

A VA audio examination report dated in April 2000 shows that 
the Veteran reported constant bilateral ringing tinnitus, 
which was said to have been present since 1981.  It was said 
to have increased in loudness and aural fullness since then.  
He described noise exposure in service as set forth above, 
and no civilian exposure to hazardous noise.  The examiner 
concluded that the Veteran's audiometric configuration was 
consistent with, but could not be specifically attributed to 
hazardous noise exposure such as described by the Veteran.  A 
specific opinion as to the tinnitus was not provided.

A private medical record from C. G. W., D.D.S., M.S., dated 
in November 2005 shows that the Veteran's tinnitus could not 
be specifically attributed to his temporomandibular joint 
dysfunction since it could be related to a variety of other 
causes.

A private medical record from S. W., D.M.D., dated in March 
2006 shows that it was indicated that the Veteran was said to 
have been diagnosed with temporomandibular joint, and that 
tinnitus was as likely as not associated with the 
temporomandibular joint dysfunction.

A private medical record from S. W., D.M.D., dated in 
February 2007 shows that it was indicated that all studies in 
dentistry had shown that a relationship existed between 
temporomandibular joint dysfunction and tinnitus.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Competency of evidence, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify"). See 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 
2006) (The Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence. If the Board concludes that 
the lay evidence presented by a veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the veteran's 
ability to prove his claim of entitlement to disability 
benefits based on that competent lay evidence.)

In this case, the Board finds that the Veteran's lay 
testimony during his November 2008 hearing describing the 
onset and chronicity of the ringing in his ears after 
acoustic trauma during service to be competent and credible.  
In light of the Veteran's competent and credible account of 
having tinnitus since being exposed to acoustic trauma in 
service, the current diagnosis of tinnitus, and resolving 
doubt in the Veteran's favor, the Board finds that the 
tinnitus had its onset as a result of the Veteran's period of 
active service, and thus service connection is warranted.

In reaching this determination, the Board notes that the 
various service treatment records set forth above confirm 
that the Veteran was exposed to acoustic trauma working on 
aircraft during his period of active service.  While the VA 
examiner in April 2000 did not specifically conclude that the 
Veteran's tinnitus was the result of service, it was 
concluded that the audiometric configuration was consistent 
with hazardous noise exposure.  Given the Veteran's history 
of acoustic trauma during his period of active service, his 
credible testimony as to the chronic nature of tinnitus since 
service, and resolving doubt in the Veteran's favor, the 
Board finds that the tinnitus is related to the Veteran's 
acoustic trauma during active service.

The Board has also considered the March 2006 and February 
2007 opinions of  S. W., D.M.D., suggesting that there was a 
relationship between the currently diagnosed tinnitus and the 
service-connected temporomandibular joint dysfunction.  
However, given the award of service connection on a direct 
basis as described above, the Board will not address the 
probative value of these opinions in an effort to consider 
entitlement to service connection on a secondary basis.

While further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional 
medical opinion, under the benefit of the doubt rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail.  
Thus, with the resolution of all reasonable doubt in the 
Veteran' favor, the Board finds that he has satisfied his 
burden of showing that he suffers from a chronic tinnitus 
disability as a result of in-service acoustic trauma.

Vision impairment

The Veteran asserts that he has vision impairment that is 
manifested as a result of his period of active service, to 
include as secondary to his service-connected 
temporomandibular joint dysfunction.  During his November 
2008 hearing, the Veteran described having weaker eyes along 
with pain and pressure behind the eyes.  He indicated that he 
was treated in service for similar symptoms, but that he did 
not need to start wearing glasses until he was around 40 
years old.

The December 1976 report of medical examination shows that at 
the time of the Veteran's entrance into service, clinical 
evaluation of the eyes was normal.  Visual acuity was said to 
be 20/20, bilaterally.  In the associated report of medical 
history, the Veteran indicated that he had never had eye 
trouble.

Chronological records of medical care dated in September 1977 
and October 1977 show that the Veteran was said to have 
passed visual acuity for a military driver's license.

A report of medical examination dated in December 1978 shows 
that clinical evaluation of the eye was not noted to be 
abnormal.

An Eye Consultation report dated in March 1980 shows that the 
Veteran's visual acuity was said to be 20/20, bilaterally.

A chronological record of medical care dated in January 1981 
shows that the Veteran indicated that he did not have 
blurring of vision or eye problems.

The November 1981 report of medical examination shows that at 
the time of the Veteran's separation from service clinical 
evaluation of the eyes was normal.  While the second page of 
this document is partly illegible, visual acuity appears to 
have been 20/17 and 20/15.  In the associated report of 
medical history, the Veteran did not indicate that he ever 
had eye trouble.  

Subsequent to service, the November 2005 private medical 
record from C. G. W., D.D.S., M.S., shows that the Veteran's 
painful eyes (sensitivity to light) could not be specifically 
attributed to his temporomandibular joint dysfunction since 
they  could be related to a variety of other causes.

The March 2006 private medical record from S. W., D.M.D., 
shows that the Veteran was said to have painful eyes and 
sensitivity to light which was likely caused by  the service-
connected temporomandibular joint dysfunction.

Having considered the competent medical evidence of record, 
the Board finds that such evidence is completely negative for 
a diagnosis of an eye disorder manifested by vision 
impairment during the Veteran's period of active service.  
Subsequent to service, the only medical evidence of any 
disorder is not until the November 2005 and March 2006 
private medical records suggesting that the Veteran has 
painful eyes with sensitivity to light.  

To the extent the medical evidence of record contains 
complaints of eye pain, the Board notes that pain alone, 
without a diagnosed related medical condition, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
In any case, the Veteran's claim is for vision impairment.  
Despite the lack of medical evidence showing current vision 
impairment, the Board acknowledges the Veteran's testimony 
that he began wearing glasses around 40.  This vision loss is 
apparently for refractive error.  As noted above, the 
applicable regulations do not provide for service connection 
for refractive error (a developmental defect) since it is not 
a disease or injury for which service connection may be 
warranted.

Contrary to the Veteran's contentions, there is no competent 
medical or credible lay evidence of a current vision 
impairment or other eye disability for which service 
connection may be awarded.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).

The Veteran's statements are without significant probative 
value in regard to the issue at hand, as he has not been 
shown to possess the medical training or expertise needed to 
render a competent opinion as to diagnosis or medical 
causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995);  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Thus, the Veteran's personal belief that he has a current eye 
disability manifested by vision impairment that is related to 
service or to a service-connected disability cannot serve to 
prove that he has a current disability.

In the absence of medical evidence establishing that the 
Veteran currently has a bilateral eye disability that is 
related to active service, the preponderance of the evidence 
is against the claim of entitlement to service connection.  
The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issue.  That doctrine is not for 
application in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert, 1 Vet. 
App. at 49. 

Increased disability rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2009); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

For example, the rule articulated in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) -- that the present level of the 
Veteran's disability is the primary concern in a claim for an 
increased rating and that past medical reports should not be 
given precedence over current medical findings -- does not 
apply to the assignment of an initial rating for a disability 
when service connection is awarded for that disability.  
Fenderson, 12 Vet. App. at 126.

Instead, where a Veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating on 
appeal was erroneous . . . ." Fenderson, 12 Vet. App. at 126.  
If later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).  When the requirements for 
a compensable rating of a diagnostic code are not shown, a 
noncompensable disability rating is assigned.  38 C.F.R. § 
4.31 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2009).  VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

The RO granted service connection for temporomandibular joint 
dysfunction by rating action dated in December 2004.  The RO 
assigned a noncompensable disability rating, effective as of 
October 24, 1991; a 20 percent disability rating, effective 
as of July 16, 1994; a 30 percent disability rating, 
effective as of November 16, 2001; and a 20 percent 
disability rating, effective as of January 28, 2004.

The Veteran's service-connected temporomandibular joint 
dysfunction has been rated under Diagnostic Code 9905 of VA's 
Schedule for Rating Disabilities of dental and oral 
conditions, which provides the rating criteria for limitation 
of motion of temporomandibular articulation.  Pursuant to 
this code provision, limitation of motion of 
temporomandibular articulation is rated based on inter- 
incisal range as follows: a maximum 40 percent disability 
rating is warranted where range of motion is from zero to 10 
mm.  A 30 percent disability rating is warranted when range 
of motion is from 11 to 20 mm.  A 20 percent disability 
rating is warranted for range of motion of 21 to 30 mm; and a 
10 percent disability rating is warranted for 31 to 40 mm.

Range of lateral excursion warrants a maximum 10 percent 
disability rating if limited from zero to 4 mm.  It is noted 
that ratings for limited inter-incisal movement shall not be 
combined with ratings for limited lateral excursion.  38 
C.F.R. § 4.150, Diagnostic Code 9905.

Prior to July 16, 1994

VA dental examination report dated in March 1992 shows that 
the Veteran reported a history of popping in the jaws since 
1978 or 1979.  The jaws would not pop out of joint, but would 
pop constantly when chewing, opening, or closing.  Physical 
examination revealed that on opening and closing of the 
mandible, there was audible popping and grinding of both 
mandibular condyles.  There was no deviation of mandible on 
opening or closing.  Teeth numbered 14 and 15 were missing 
and had not been replaced.  Tooth number 16 had tilted 
anteriorly and was in malocclusion with tooth number 18.  The 
diagnosis was synocical membrane between the head of the 
condyle of the mandible and the glenoic fossa of the skull 
was missing or had moved between two the bones.  The noise 
was from the bones rubbing together.  Range of motion 
findings were not included in the report.

A VA outpatient treatment record dated in January 1994 shows 
that bilateral temporomandibular joint pain.  The examiner 
indicated that there was clicking evident in the right and 
left temporomandibular joint.  There was no deviation of 
mandible during opening.  Range of motion was within normal 
limits.

There are no other medical treatment records with regard to 
the Veteran's service-connected temporomandibular joint 
dysfunction prior to July 1994.  In light of the foregoing 
medical evidence of record, the Board finds that the 
Veteran's temporomandibular joint dysfunction most closely 
approximates a disability which warrants a noncompensable 
disability rating.  There is no indication that the Veteran's 
range of temporomandibular articulation was limited to less 
than 40 millimeters, which would be required for the 
assignment of a 10 percent disability rating under Diagnostic 
Code 9905.

The assigned noncompensable disability rating was in 
consideration of the reported painful motion of the Veteran.  
There is no evidence that pain limited motion to the degree 
that met the criteria for a compensable disability rating.

The Board has also considered whether a higher disability 
rating is warranted under other applicable diagnostic code 
provisions.  However, as the Veteran did not exhibit any 
nonunion or severe displacement of the mandible, a higher 
disability rating pursuant to Diagnostic Codes 9903 or 9904, 
would not be appropriate.

The preponderance of the evidence is against the claim for an 
initial increased (compensable) disability rating for the 
service-connected temporomandibular joint dysfunction.  Thus, 
the benefit-of-the doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 49.

From July 16, 1994, to November 15, 2001

Private medical records from G. G. G., D.M.D., dated in July 
1994, August 1994 and September 1996, show that the Veteran 
reported pain, headaches, facial pain, neck aches, ear pain, 
jaw pain, clicking jaw, and limitation of motion of the 
temporomandibular joints.  Objective findings revealed that 
the Veteran had limited opening of 25 millimeters.

In light of the foregoing medical evidence of record, the 
Board finds that the Veteran's temporomandibular joint 
dysfunction most closely approximated a disability which 
warranted a 20 percent disability rating from July 1994 to 
November 2001.  The Veteran's range of temporomandibular 
articulation of 25 is between 21 and 30 millimeters, which 
meets the criteria for the assignment of a 20 percent 
disability rating under Diagnostic Code 9905.  There is no 
indication that the Veteran's range of temporomandibular 
articulation was limited to less than 21 millimeters, which 
would be required for the assignment of the next higher 30 
percent disability rating under Diagnostic Code 9905.

The Board recognizes the Veteran's reports of headaches, 
facial pain, neck aches, ear pain.  This issues, however, are 
being addressed in the Remand portion of this decision below.  
The Board has also considered whether a higher disability 
rating is warranted under other applicable diagnostic code 
provisions.  However, as the Veteran did not exhibit any 
nonunion or severe displacement of the mandible, a higher 
disability rating pursuant to Diagnostic Codes 9903 or 9904, 
would not be appropriate.

The preponderance of the evidence is against the claim for an 
disability rating greater than 20 percent for the service-
connected temporomandibular joint dysfunction from July 1994 
to November 2001.  Thus, the benefit-of-the doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, 1 Vet. App. at 49.

From November 15, 2001, to January 28, 2004

A VA examination report dated in November 2001 shows that the 
Veteran reported clicking, right sided facial numbness, and 
temporal headaches.  Physical examination revealed that the 
Veteran could barely open his mouth to eat.  He had very 
limited opening.  He would wear a splint made by an 
orthodontist, approximately six to seven years earlier, and 
would talk with his teeth together, using just his lips.  
Inter-incisal range of motion was 18 to 19 millimeters.  
Right side excursion was zero to five millimeters, and left 
side excursion was zero to six millimeters.  There was no 
apparent bone loss.

There are no other medical treatment records with regard to 
the Veteran's service-connected temporomandibular joint 
dysfunction prior to January 2004.  In light of the foregoing 
medical evidence of record, the Board finds that the 
Veteran's temporomandibular joint dysfunction most closely 
approximates a disability which warrants a 30 percent 
disability rating.  The Veteran's range of temporomandibular 
articulation of 18 to 19 is between 11 and 20 millimeters, 
which meets the criteria for the assignment of a 30 percent 
disability rating under Diagnostic Code 9905.   There is no 
indication that the Veteran's range of temporomandibular 
articulation was limited to 10 millimeters or less, which 
would be required for the assignment of a 40 percent 
disability rating under Diagnostic Code 9905.

The Board has also considered whether a higher disability 
rating is warranted under other applicable diagnostic code 
provisions.  However, as the Veteran did not exhibit nonunion 
or severe displacement of the mandible, a higher disability 
rating pursuant to Diagnostic Codes 9903 or 9904, would not 
be appropriate.

The preponderance of the evidence is against the claim for an 
disability rating greater than 30 percent for the service-
connected temporomandibular joint dysfunction from November 
2001 to January 2004.  Thus, the benefit-of-the doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.

Extraschedular consideration

There are certain analytical steps necessary in determining 
whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

The Veteran's symptoms from his temporomandibular joint 
dysfunction do not appear to have caused impairment in 
occupational functioning.  Nevertheless, such impairment is 
contemplated by the rating criteria, which reasonably 
describe his disabilities.  The Board finds no reason to 
refer the case to the Compensation and Pension Service for 
consideration of an extra-schedular evaluation under 38 
C.F.R. § 3.321(b).  That is, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the Veteran is not adequately compensated by the 
regular rating schedule.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  VAOPGCPREC 6-96. See 
also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

New and material evidence having been received, the claim for 
service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for vision impairment, to include as 
secondary to service-connected temporomandibular joint 
dysfunction, is denied.

An initial compensable disability rating for 
temporomandibular joint dysfunction prior to July 16, 1994, 
is denied.

A disability rating greater than 20 percent for 
temporomandibular joint dysfunction from July 16, 1994, to 
November 15, 2001, is denied.

A disability rating greater than 30 percent for 
temporomandibular joint dysfunction prior from November 16, 
2001 to January 27, 2004, is denied.


REMAND

Unfortunately, a remand is required in this case as to the 
issues of service connection for worn teeth, facial pain, ear 
aches, a neck and upper back disorder, left shoulder 
disorder, dizziness, a psychiatric disorder, and headaches, 
each to include as secondary to the temporomandibular joint 
dysfunction; service connection for a respiratory disorder; 
and a disability rating greater than 20 percent for 
temporomandibular joint dysfunction from January 28, 2004.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

Worn teeth

As to the issue of service connection for worn teeth, to 
include as secondary to the temporomandibular joint 
dysfunction, the Veteran asserts that his temporomandibular 
joint dysfunction has resulted in damage to his teeth.  A VA 
examination report dated in November 2001 shows that the 
Veteran was said to have seven missing teeth, though, severe 
wear on the teeth was not evident.  A private medical record 
from C. G. W., D.D.S., dated in November 2005, in pertinent 
part, shows that chipped/crack teeth could not be 
specifically attributed to the temporomandibular joint 
dysfunction, since it could be related to a variety of other 
causes, such as anxiety/depression.  A private medical record 
from S. W., D.M.D., dated in February 2007, shows that the 
Veteran was said to have chipped teeth that were as least as 
likely as not the result of his service-connected 
temporomandibular joint dysfunction.  Given the discrepancy 
as to the onset of the Veteran's asserted disorder, and as an 
opinion has not been provided as to whether the Veteran's 
service-connected temporomandibular joint dysfunction 
aggravates the asserted disability manifested by worn teeth, 
such an opinion should be obtained.  When medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992). 

Facial pain, dizziness, ear aches, and headaches

As to the issues of service connection for facial pain, 
dizziness, ear aches, and headaches, to include as secondary 
to the temporomandibular joint dysfunction, during his 
November 2008 Travel Board hearing, the Veteran asserted that 
he experienced facial pain, dizziness, ear aches, and 
headaches while in service, and that it has continued ever 
since.  In addition to the temporomandibular joint 
dysfunction, the Veteran's service treatment records show 
intermittent treatment for sinus problems and otitis media.  
VA outpatient treatment records dated in July 1982 show 
treatment for otitis media.  VA outpatient treatment record 
dated in April 1993 and May 1995 show a history of allergic 
rhinitis and sinus problems.  A VA examination report dated 
in April 2000 shows a diagnosis of a history of sinusitis and 
otitis media, with no current findings.  

A private medical record from G. G. G., D.M.D., dated in 
August 1994 shows that the Veteran was said to have been 
treated, in pertinent part, for pain in the facial region and 
headaches.  His symptoms were said to have begun 
approximately 15 years earlier, and to have gotten worse in 
an accident in July 1994.

A private medical record from C. G. W., D.D.S., M.S., dated 
in October 2005, shows that the Veteran reported earaches, 
jaw pain, and headaches.  The impression was findings 
consistent with capsulitis of the right and left 
temporomandibular joint, myalgia of the masticatory and 
cervical muscles, and anteriorly displaced disc without 
reduction in the right temporomandibular joint.  It was 
indicated that a bilateral magnetic resonance imaging (MRI) 
study of the temporomandibular joints would be conducted to 
evaluate the current status of the discs.

A private medical record from C. G. W., D.D.S., dated in 
November 2005, in pertinent part, shows that headaches and 
earaches are commonly associated with temporomandibular joint 
dysfunction.

A private medical record from S. W., D.M.D., dated in March 
2006, shows that, in pertinent part, the Veteran was said to 
have headaches, earaches, vertigo, and facial pains that were 
as likely as not associated with his service-connected 
temporomandibular joint dysfunction.

A private medical record from S. W., D.M.D., dated in 
February 2007, shows that, in pertinent part, the Veteran was 
said to have headaches that were as likely as not associated 
with his service-connected temporomandibular joint 
dysfunction.

A VA outpatient treatment record dated in September 2008, 
shows that the Veteran was said to have a history of chronic 
sinus problem with nose block, post nasal discharge, and 
facial pain.  The impression was minimal right sided ethmoid 
sinus disease and small left sided concha bullosa.

In light of the foregoing, it is unclear whether the Veteran 
has a current disability manifested by facial pain, 
dizziness, ear aches, and headaches, and if so, the etiology 
of such disability.  Additionally, as an opinion has not been 
provided as to whether the Veteran's service-connected 
temporomandibular joint dysfunction aggravates the asserted 
disability manifested by facial pain, dizziness, ear aches, 
and headaches.  As such an opinion should be obtained.  When 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  See Colvin, 1 Vet. App. at 171; Hatlestad, 3 
Vet. App. at 213.

Neck and upper back disorder and left shoulder disorder

The Veteran asserts that he has a neck, upper back, and left 
shoulder disorder that are manifested as a result of his 
period of active service, to include as secondary to his 
service-connected temporomandibular joint dysfunction.  
During his November 2008 hearing, the Veteran described that 
his symptoms began in service and were associated with the 
tension and stress from his temporomandibular joint 
dysfunction.  He could not identify any particular injury or 
incident associated with the onset of such symptoms.  He 
added that the symptoms have continued ever since.  He also 
indicated that he had not been told by a doctor that his 
symptoms were associated with service.

A report of medical examination dated in December 1976 shows 
that at the time of the Veteran's entrance into service 
clinical evaluation of the upper extremities, spine, and 
other musculoskeletal systems was normal.  In the associated 
report of medical history, the Veteran did not indicate that 
he ever had any related symptoms.  

A report of medical examination dated in November 1981 shows 
that at the time of the Veteran's separation from service 
clinical evaluation of the upper extremities, spine and other 
musculoskeletal systems was normal.  In the associated report 
of medical history, the Veteran indicated that he had 
experienced a painful or "trick" shoulder.  The examiner 
elaborated that in 1980, he had experienced infrequent 
recurring pain of the left shoulder, but there had been no 
diagnosis or treatment.

Subsequent to service, a private medical record from G. G. 
G., D.M.D., M.S., dated in August 1994, shows, in pertinent 
part, that the Veteran was said to have neck and shoulder 
pain, which had gotten worse since an accident in July 1994.  
He was referred for a temporomandibular joint consult.

A VA outpatient treatment record dated in April 2000 shows 
that the Veteran reported having back pain from the neck to 
the low back.  He indicated that the problem began 20 years 
earlier when he had been injured while playing football in 
service.  The assessment was chronic neck pain and low back 
pain secondary to degenerative joint disease changes of the 
lumbar spine as well as the cervical spine.  The examiner 
opined that clinically, it looked like the Veteran had 
degenerative joint disease changes secondary to traumatic 
arthritis.

A VA outpatient treatment record dated in December 2000 shows 
that the Veteran, in pertinent part, reported left shoulder 
pain.  The assessment was chronic left shoulder pain 
secondary to degenerative joint disease.

A VA outpatient treatment record dated in July 2001 shows 
that the Veteran was said to have a history of degenerative 
arthritis of multiple joints.  The examiner concluded that 
the Veteran had chronic pain that was more or less suggestive 
of fibromyalgia.

A VA outpatient treatment records dated in February 2003 and 
August 2003 show that the Veteran, in pertinent part, 
reported arthritis in the neck.  The assessments were 
arthritis of multiple joints, particularly the neck.

During a June 2004 personal hearing before a hearing officer 
of the RO, the Veteran indicated that his neck pain did not 
begin while in service, but rather had gradually become 
manifested over time.  He described pain, stiffness, and 
limitation of motion.  The Veteran added that his neck pain 
could not have stemmed from playing football in service, but 
from the same injury that resulted in his service-connected 
left ankle disability.

A private medical record from C. G. W., D.D.S., M.S., dated 
in October 2005, shows that the Veteran, in pertinent part, 
reported neck pain mainly on the right side of his head.  The 
impression was findings consistent with capsulitis of the 
right and left temporomandibular joint, myalgia of the 
masticatory and cervical muscles, and anteriorly displaced 
disc without reduction in the right temporomandibular joint.

A private medical record from C. G. W., D.D.S., dated in 
November 2005, in pertinent part, shows that neck, back, and 
shoulder aches and pains could not be specifically attributed 
to the temporomandibular joint dysfunction, since they could 
be related to a variety of other causes, such as 
anxiety/depression.

A private medical record from S. W., D.M.D., dated in March 
2006, shows that, in pertinent part, the Veteran was said to 
have neck, shoulder and back aches and pains that were as 
likely as not associated with his service-connected 
temporomandibular joint dysfunction.

Given the discrepancy as to the onset of the Veteran's 
asserted neck, upper back, and left shoulder disorders, and 
as an opinion has not been provided as to whether the 
Veteran's service-connected temporomandibular joint 
dysfunction or spondylosis of the lumbar spine caused or 
aggravate the respective asserted disabilities, such an 
opinion should be obtained.  When medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
See Colvin, 1 Vet. App. at 171; Hatlestad, 3 Vet. App. at 
213.

Psychiatric disorder 

As to the issue of service connection for a psychiatric 
disorder, to include as secondary to the temporomandibular 
joint dysfunction, the Veteran asserts that he has dysthymia 
and depression as a result of his temporomandibular joint 
dysfunction.  He indicated that he did not even know he had 
depression until 2003, but that he had been dealing with 
related symptoms for as long as he has had the 
temporomandibular joint dysfunction.

A VA outpatient treatment record dated in February 1998 shows 
that the Veteran was given an impression of probable anxiety.  
In April 1999, he was given an impression of generalized 
anxiety disorder.  In August 1999, he was shown to have been 
evaluated for restless leg syndrome, and a history of 
generalized anxiety disorder was noted.  VA outpatient 
treatment records dated from April 2000 to October 2008 show 
intermittent treatment for generalized anxiety disorder.

A VA PTSD examination report dated in September 2004 shows 
that it was indicate that the Veteran did not meet the 
criteria for PTSD, but was diagnosed with generalized anxiety 
disorder, by history.

A private medical record from C. G. W., D.D.S., dated in 
November 2005, in pertinent part, shows that anxiety and 
depression could not be specifically attributed to the 
temporomandibular joint dysfunction, since they could be 
related to a variety of other causes.

A private medical record from S. W., D.M.D., dated in March 
2006, shows that, in pertinent part, the Veteran was said to 
have anxiety and depression that were as likely as not 
associated with his service-connected temporomandibular joint 
dysfunction.

While the above evidence suggests that the Veteran may be 
suffering from a psychiatric disorder which may be related to 
service, there is no definitive medical evidence that the 
Veteran has been diagnosed in accordance with the 
requirements of 38 C.F.R. § 4.125.  

In light of the foregoing, it is unclear whether the 
Veteran's currently assigned generalized anxiety disorder is 
a confirmed diagnosis that is related to his period of active 
service, to include secondary to his service-connected 
temporomandibular joint dysfunction.  Therefore, the Board 
finds that such an opinion should be obtained.  When medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  See Colvin, 1 Vet. App. at 171; Hatlestad, 3 
Vet. App. at 213.

Respiratory disorder

As to the issue of service connection for a respiratory 
disorder, during his November 2008 Travel Board hearing, the 
Veteran asserted that he experienced upper respiratory 
infections and allergic rhinitis during his period of active 
service.  Additionally, he indicated that he was exposed to 
jet fuel and solvents which may have contributed to the 
manifestation of his current respiratory disorder.

A service treatment record dated in September 1977 shows that 
the Veteran was treated for pharyngitis.  In August 1978, he 
was treated for a viral upper respiratory infection.  A 
chronological record of medical care dated in January 1981 
shows that the Veteran was said to have been exposed to JP-4, 
paint, and solvents.  No cough or irritability was reported, 
and he described being in good health.  

Subsequent to service, the Veteran has been treated 
intermittently for symptoms associated with allergic rhinitis 
and sinusitis.

A VA outpatient treatment record dated in September 2008, 
shows that the Veteran was said to have a history of exposure 
to jet fumes and subsequently developed a chronic sinus 
problem with nose block, post nasal discharge, and facial 
pain.  The impression was minimal right sided ethmoid sinus 
disease and small left sided concha bullosa.

In light of the foregoing, it is unclear whether the Veteran 
has a current respiratory disorder, and if so, the etiology 
of such disability.  As such an opinion should be obtained.  
When medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion or ordering another 
medical examination.  See Colvin, 1 Vet. App. at 171; 
Hatlestad, 3 Vet. App. at 213.

A disability rating greater than 20 percent for
temporomandibular joint dysfunction from January 28, 2004

The Veteran is seeking a disability rating in excess of 20 
percent for his temporomandibular joint dysfunction from 
January 28, 2004.  In this regard, the Veteran was evaluated 
in February 2004, at which time his inter-incisal range of 
motion was from 22 to 35 millimeters.  A VA examination 
report dated in March 2005 shows that inter-incisal range of 
motion was 15 millimeters.  Given that it has been over four 
years since the Veteran's most recent VA examination of the 
temporomandibular joints, the Board finds that an updated VA 
examination is needed to fully and fairly evaluate the 
Veteran's claim for an increased rating.  See Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (where the record does not 
adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination - particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(the Court determined the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-month 
old exam was too remote in time to adequately support the 
decision in an appeal for an increased rating).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall make arrangements 
with the appropriate VA medical facility 
for the Veteran to be afforded an 
appropriate examination to evaluate the 
nature and etiology of the claimed worn 
teeth.  The claims file and a copy of this 
Remand must be made available to and be 
reviewed by the examiner in conjunction 
with conducting the examination.  The 
examination report must be annotated that 
the claims file was in fact reviewed in 
conjunction with the examination.  All 
tests that are deemed necessary by the 
examiner should be conducted.

The examiner must opine whether any 
currently diagnosed disability manifested 
by worn teeth was either caused by or is 
otherwise aggravated (i.e., permanently 
worsened) by the Veteran's service-
connected temporomandibular joint 
dysfunction.

A complete rationale for any opinion 
expressed should be provided.  It is 
requested that the examiner discuss the 
prior medical evidence in detail, to 
include the November 2005 opinion of C. G. 
W., D.D.S., and the February 2007 opinion 
from letter from S. W., D.M.D., and 
reconcile any contradictory evidence.

2.  The RO/AMC shall make arrangements 
with the appropriate VA medical facility 
for the Veteran to be afforded an 
appropriate examination to evaluate the 
nature and etiology of the claimed facial 
pain, dizziness, ear aches, and headaches.  
The claims file and a copy of this Remand 
must be made available to and be reviewed 
by the examiner in conjunction with 
conducting the examination.  The 
examination report must be annotated that 
the claims file was in fact reviewed in 
conjunction with the examination.  All 
tests that are deemed necessary by the 
examiner should be conducted.

The examiner must opine whether the 
Veteran currently has a diagnosis of a 
disability manifested by facial pain, 
dizziness, ear aches, and headaches.  If 
the Veteran has any such disability, the 
examiner should render an opinion, 
consistent with sound medical principles, 
as to whether the disorder found on 
examination was incurred in or aggravated 
by service.

The examiner should also determine whether 
any disability manifested by facial pain, 
dizziness, ear aches, and headaches found 
on examination was either caused by or is 
otherwise aggravated (i.e., permanently 
worsened) by the Veteran's service-
connected temporomandibular joint 
dysfunction.

A complete rationale for any opinion 
expressed should be provided.  It is 
requested that the examiner discuss the 
prior medical evidence in detail, and 
reconcile any contradictory evidence.

3.  The RO/AMC shall make arrangements 
with the appropriate VA medical facility 
for the Veteran to be afforded an 
appropriate examination to evaluate the 
nature and etiology of the claimed neck, 
upper back, or left shoulder disability.  
The claims file and a copy of this Remand 
must be made available to and be reviewed 
by the examiner in conjunction with 
conducting the examination.  The 
examination report must be annotated that 
the claims file was in fact reviewed in 
conjunction with the examination.  All 
tests that are deemed necessary by the 
examiner should be conducted.

The examiner must opine whether the 
Veteran currently has a diagnosis of a 
neck, upper back, or left shoulder 
disability.  If the Veteran has any such 
disability, the examiner should render an 
opinion, consistent with sound medical 
principles, as to whether the disorder 
found on examination was incurred in or 
aggravated by service.

The examiner should also determine whether 
any neck, upper back, or left shoulder 
disability found on examination was either 
caused by or is otherwise aggravated 
(i.e., permanently worsened) by the either 
Veteran's service-connected 
temporomandibular joint dysfunction or the 
service-connected spondylosis of the 
lumbar spine.

A complete rationale for any opinion 
expressed should be provided.  It is 
requested that the examiner discuss the 
prior medical evidence in detail, and 
reconcile any contradictory evidence.

4.  The RO/AMC shall make arrangements 
with the appropriate VA medical facility 
for the Veteran to be afforded an 
appropriate examination to evaluate the 
nature and etiology of the claimed 
psychiatric disorder.  The claims file and 
a copy of this Remand must be made 
available to and be reviewed by the 
examiner in conjunction with conducting 
the examination.  The examination report 
must be annotated that the claims file was 
in fact reviewed in conjunction with the 
examination.  All tests that are deemed 
necessary by the examiner should be 
conducted.

The examiner must opine whether the 
Veteran currently has a diagnosis of a 
psychiatric disorder.  If the Veteran has 
any such disability, the examiner should 
render an opinion, consistent with sound 
medical principles, as to whether the 
psychiatric disorder found on examination 
was incurred in or aggravated by service.

The examiner should also determine whether 
any psychiatric disorder found on 
examination was either caused by or is 
otherwise aggravated (i.e., permanently 
worsened) by the Veteran's service-
connected temporomandibular joint 
dysfunction.

A complete rationale for any opinion 
expressed should be provided.  It is 
requested that the examiner discuss the 
prior medical evidence in detail, and 
reconcile any contradictory evidence.

5.  The RO/AMC shall make arrangements 
with the appropriate VA medical facility 
for the Veteran to be afforded an 
appropriate examination to evaluate the 
nature and etiology of the claimed 
respiratory disorder.  The claims file and 
a copy of this Remand must be made 
available to and be reviewed by the 
examiner in conjunction with conducting 
the examination.  The examination report 
must be annotated that the claims file was 
in fact reviewed in conjunction with the 
examination.  All tests that are deemed 
necessary by the examiner should be 
conducted.

The examiner must opine whether the 
Veteran currently has a diagnosis of a 
respiratory disorder.  If the Veteran has 
any such disability, the examiner should 
render an opinion, consistent with sound 
medical principles, as to whether the 
disorder found on examination was incurred 
in or aggravated by service, to include 
exposure to JP-4, paint, and solvents.

A complete rationale for any opinion 
expressed should be provided.  It is 
requested that the examiner discuss the 
prior medical evidence in detail, and 
reconcile any contradictory evidence.

6.  The RO/AMC shall make arrangements 
with the appropriate VA medical facility 
for the Veteran to be afforded a VA 
examination to determine the current 
nature and severity of all residuals of 
his service-connected temporomandibular 
joint dysfunction.  The claims file and a 
copy of this remand should be provided to 
the examiner prior to examination.  All 
testing, including X-rays, deemed 
necessary should be performed. The 
examination must include any limitation of 
motion of temporomandibular excursion and 
inter-incisal range in millimeters and 
opinion as to the extent, if any, of 
functional loss of use of the jaw due to 
pain, incoordination, weakness, pain on 
flare-ups and fatigability with use.  If 
feasible, such findings should be 
portrayed in terms of degrees of 
additional loss of motion.

The examiner should also provide opinion 
as to whether there is malunion of the 
mandible and, if so, whether such 
displacement is deemed slight, moderate or 
severe in degree.

The examiner is also asked to comment on 
the effect of the claimed increase in 
severity of the Veteran's disability and 
its impact, if any, on his employment and 
activities of daily life.  A complete 
rationale for all conclusions reached 
should be provided. 

7.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

8.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


